UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7587


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELEAZAR TEODORO-BASILIO, a/k/a J. Eleazar Teodoro-Basilio,
a/k/a Chelelo, a/k/a Huichol,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00094-FDW-1)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eleazar Teodoro-Basilio, Appellant Pro Se. Jill Westmoreland
Rose, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Eleazar Teodoro-Basilio appeals the district court’s

order      denying   his    motion     for   reduction    of    sentence     under   18

U.S.C. § 3582(c)(2) (2006).                  We have reviewed the record and

find       no   reversible       error. ∗     Accordingly,      we    deny   Teodoro-

Basilio’s        motion    for    appointment      of   counsel      and   affirm    the

district        court’s    judgment.         We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




       ∗
       The district court stated that Amendment 750 to the United
States Sentencing Guidelines was inapplicable because Teodoro-
Basilio’s offense did not involve crack cocaine.         Teodoro-
Basilio was convicted of conspiracy to possess with intent to
distribute and to distribute marijuana, cocaine, and cocaine
base.    However, for sentencing purposes, the court held him
accountable for only marijuana and cocaine powder.     Therefore,
Amendment 750 did not apply to Teodoro-Basilio’s case.



                                             2